LAWRENCE E.' MOONEY, Chief Judge.
Mark Shaffer, the appellant, appeals from a judgment denying his petition for writ of habeas corpus.
*234We are obligated to determine whether we have jurisdiction and if we lack jurisdiction to entertain an appeal, then it should be dismissed. Fischer v. City of Washington, 65 S.W.3d 372, 377 (Mo.App. E.D.2001). Here, the appellant seeks to appeal from the judgment denying his writ of habeas corpus in the circuit court. An appeal does not lie from a decision in a habeas corpus proceeding. Bebee v. State, 619 S.W.2d 363 (Mo.App. S.D.1981). A petitioner’s remedy where a petition for writ of habeas corpus is denied is by way of a successive application for writ of habe-as corpus. Holmes v. Rowley, 91 S.W.3d 676, 676 (Mo.App. E.D.2002).
The appeal is dismissed for lack of an appealable judgment.
LAWRENCE G. CRAHAN, J., and ROBERT G. DOWD, JR., J., concur.